
	
		II
		111th CONGRESS
		2d Session
		S. 3427
		IN THE SENATE OF THE UNITED STATES
		
			May 26, 2010
			Mr. Schumer (for himself
			 and Mr. Cornyn) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To institute an identification requirement for the
		  purchase of pre-paid mobile devices.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Pre-Paid Mobile Device
			 Identification Act.
		2.DefinitionsAs used in this Act—
			(1)the term
			 authorized reseller means any person authorized by a—
				(A)manufacturer to
			 sell the manufacturer’s mobile devices or SIM cards; or
				(B)wireless carrier
			 to sell pre-paid mobile devices or SIM cards to which the wireless carrier will
			 provide wireless cellular service;
				(2)the term
			 pre-paid mobile device means any cellular phone or similar
			 wireless communication device for which the mobile device user purchases a set
			 allotment of wireless communication service;
			(3)the term
			 SIM card means a subscriber identity module or functionally
			 equivalent data storage device; and
			(4)the term
			 wireless carrier has the same meaning as in section 6(4) of the
			 Wireless Communications and Public Safety Act of 1999 (47 U.S.C.
			 615b(4)).
			3.Identification
			 requirementPrior to the
			 completion of any sale of a pre-paid mobile device or SIM card to a purchaser,
			 an authorized reseller shall require the purchaser to provide the following
			 information:
			(1)The full name of
			 the purchaser.
			(2)The complete home
			 address of the purchaser.
			(3)The date of birth
			 of the purchaser.
			4.Identification
			 verification
			(a)In person
			 salesAn authorized reseller
			 making a sale to a purchaser in person shall verify the purchaser information
			 provided under section 3 by requiring the purchaser to display—
				(1)a photographic
			 identification card issued by a Federal or State government, or a document
			 considered acceptable for purposes of subparagraphs (B), (C), or (D) of section
			 274A(b)(1) of the Immigration and Nationality Act (8 U.S.C. 1324a(b)(1));
			 or
				(2)any 2 of the
			 following documents:
					(A)A Form W–2 Wage
			 and Tax Statement received from the Internal Revenue Service, provided that
			 such form has been received from the Internal Revenue Service within the prior
			 18 months.
					(B)A Form 1099
			 Social Security Benefit Statement received from the Social Security
			 Administration, provided that such form has been received from the Social
			 Security Administration within the prior 18 months.
					(C)A Form 1099
			 received from any other agency of the Federal Government other than the Social
			 Security Administration, including the Internal Revenue Service, provided that
			 such form has been received within the prior 18 months.
					(D)Any document
			 containing personal identifying information that the Attorney General finds, by
			 regulation, to be acceptable for purposes of this section.
					(b)Other
			 salesAn authorized reseller making a sale to a purchaser not in
			 person shall verify the purchaser information provided under section 3 by
			 requiring the purchaser to submit the following information:
				(1)Valid credit or
			 debit card account information.
				(2)Social Security
			 number.
				(3)Driver’s license
			 number.
				(4)Any other
			 personal identifying information that the Attorney General finds, by
			 regulation, to be necessary for purposes of this section.
				5.Record making
			 requirementUpon completion of
			 a sale of a pre-paid mobile device or SIM card, an authorized reseller shall
			 make a record of the sale that includes the following information:
			(1)The information
			 obtained from the purchaser under section 3, and, if applicable, the
			 information submitted by the purchaser under subsection (b) of section
			 4.
			(2)The date of
			 sale.
			(3)The manufacturer
			 of the pre-paid mobile device or SIM card.
			(4)The wireless
			 carrier that will provide wireless communication service to the pre-paid mobile
			 device or SIM card.
			(5)Any assigned
			 telephone number or other subscriber or account identifier known at the time of
			 purchase.
			(6)Any of the
			 following, if applicable to the pre-paid mobile device or SIM card:
				(A)International
			 mobile equipment identifier number.
				(B)Electronic serial
			 number.
				(C)Mobile equipment
			 identifier.
				(D)International
			 mobile subscriber identifier.
				(E)Machine address
			 code.
				6.Record
			 transmission requirement
			(a)In
			 generalNot later than 30
			 days after the sale of a pre-paid mobile device or SIM card, an authorized
			 reseller shall transmit the record of the sale made in accordance with section
			 5 to the wireless carrier that will provide wireless communication service to
			 the pre-paid mobile device or SIM card.
			(b)Permissible
			 means of transmissionIn
			 complying with the requirements of subsection (a), an authorized reseller may
			 transmit the sale record to the wireless carrier by means of secure electronic
			 transmission.
			7.Recordkeeping
			 requirementAfter an
			 authorized reseller has transmitted the sale record to the wireless carrier in
			 accordance with section 6, a wireless carrier shall—
			(1)provide a
			 transmission confirmation receipt to the authorized reseller, after the receipt
			 of which the authorized reseller shall dispose promptly of any retained copy of
			 the record; and
			(2)retain the
			 transmitted sale record in accordance with the privacy protections of section
			 222 of the Communications Act of 1934 (47 U.S.C. 222) for a period of 18 months
			 or until the wireless carrier stops or otherwise discontinues providing service
			 to the pre-paid mobile device or SIM card to which the sale record
			 relates.
			8.Penalties
			(a)For false or
			 misleading statementsA
			 purchaser who provides false or misleading information when providing the
			 identifying information and documents required under sections 3 and 4 shall be
			 subject to criminal penalties under section 1001 of title 18, United States
			 Code.
			(b)Failure To
			 comply
				(1)In
			 generalAn authorized reseller or wireless carrier who fails to
			 comply with the requirements of this Act shall be subject to a civil fine of
			 $50 per offense.
				(2)Separate
			 offenseEach separate sale of a pre-paid mobile device or SIM
			 card for which purchaser identification is not requested or verified in
			 accordance with sections 3 and 4, or for which the required record is not made
			 or maintained in accordance with sections 5 or 7, shall constitute a separate
			 offense.
				(3)Rule of
			 constructionFor purposes of this section—
					(A)a wireless
			 carrier is not responsible for an offense of an authorized reseller; and
					(B)an authorized
			 reseller is not responsible for an offense of a wireless carrier.
					9.Related
			 offenses
			(a)Sale by
			 nonauthorized resellers
				(1)In
			 generalIt shall be unlawful for any person who is not an
			 authorized reseller to sell pre-paid mobile devices or SIM cards.
				(2)PenaltyAny
			 person that violates the prohibition set forth under paragraph (1) shall be
			 fined not more than $500, imprisoned for not less than 1 year, or both.
				(3)NoticeThe
			 Attorney General shall establish regulations requiring manufacturers and
			 authorized resellers to notify purchasers of mobile devices and SIM cards of
			 the offense and penalty established by this section.
				(b)Commission of
			 other crimesIf a person uses a pre-paid mobile device or SIM
			 card obtained in violation of this Act to commit a Federal criminal offense,
			 the minimum term of imprisonment for such offense that is required under
			 Federal statute shall be increased by 1 year.
			10.Preemption
			 disclaimerNothing in this Act
			 is intended to preempt or otherwise prevent or prohibit any State of the power
			 to enact additional requirements with respect to the distribution and sale of
			 mobile devices or SIM cards.
		
